DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JOSIE SAINT FLEUR and ANTOINE SAINT LOUIS, as Personal
        Representatives of the Estate of Karenine Saint Louis,
                             Appellants,

                                     v.

 LYFT FLORIDA, INC., a foreign corporation, LEONARDO ZAMBRANO
                  DEY, and JIMMY AGUIRRE,
                             Appellees.

                               No. 4D18-270

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502017CA0007939XXXMB.

  Kara Berard Rockenbach of Link & Rockenbach, P.A., West Palm
Beach, for appellants.

  Alan M. Pierce and Tricia J. Duthiers of Liebler, Gonzalez & Portuondo,
Miami, for appellees.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.